Citation Nr: 1814109	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  13-00 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a left shoulder disability.

3. Entitlement to service connection for a low back disability.

4. Entitlement to service connection for shin splints, right lower extremity.

5. Entitlement to service connection for shin splints, left lower extremity.

6. Entitlement to an initial compensable rating for right patellofemoral syndrome and meniscus injury (right knee disability).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to December 1979 and from August 1981 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In February 2017, the Board dismissed a claim for entitlement to service connection for scarring, left eye, as the Veteran had withdrawn that issue from appellate consideration.  The Board then remanded the issues listed on the title page for further development.  The case has now returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

Although the Board regrets the additional delay, further development is required prior to the adjudication of the pending claims.

In its February 2017 remand instructions, the Board directed the AOJ to schedule the Veteran for VA examinations to ascertain the severity of his service-connected right knee disability as well as to determine the nature and etiology of the Veteran's left knee disability, left shoulder disability, low back disability, and shin splints of both lower extremities.

Following the Board's remand, in March 2017 the Appeals Management Center (AMC) submitted a request for the requested VA examinations to be scheduled.  Documentation received in July 2017 indicates that the examinations were scheduled for April 2017, but that the Veteran failed to appear.  In a July 2017 supplemental statement of the case (SSOC), the AOJ continued its denial of the Veteran's claims.

Thereafter, in August 2017 correspondence submitted in response to the July 2017 SSOC, the Veteran reported that he had not received any communications concerning his appeal since being notified of the Board's February 2017 remand in March 2017.  The Veteran stated that he had not received any notification of the VA examination appointments and could only assume that correspondence was sent to a prior, non-current address.  The Veteran concluded that (1) he had been living at his present address for about 4 years; (2) he had notified VA previously of his address change; and (3) he would gladly report for any additional VA examinations requested.

38 C.F.R. § 3.655 mandates the procedure for deciding claims when a claimant fails to report to a VA examination in connection with an original service connection claim or a claim for an increased disability rating.  If a claimant fails to report to a VA examination without good cause, the claim is decided based on the evidence of the record.  See 38 C.F.R. §§ 3.655(a), (b).  38 C.F.R. § 3.655(a) states that "[e]xamples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc."  

The Board emphasizes that 38 C.F.R. § 3.655(a)'s list of permissible "good causes" is not exhaustive.  Although the Veteran did not discuss a significant illness, a period of hospitalization, or the death of an immediate family member in his June 2016 statement, such an omission is not fatal to his ability to have necessary VA examinations rescheduled.

In this case, after reviewing the evidence of record, the Board finds that the Veteran has presented sufficient "good cause" such as to require an additional remand so that the previously-requested VA examinations may be rescheduled.

Specifically, in his August 2017 correspondence, the Veteran again provided VA with his current address.  The record reflects that recent relevant correspondence was sent to that address, including (1) the July 2017 SSOC; (2) a copy of the February 2017 Board dismissal and remand; and (3) a September 2016 letter notifying the Veteran of the time, place, and location of his October 2016 Travel Board hearing.  Notably, after receiving the September 2016 correspondence, the Veteran appeared for his Board hearing.

In a March 2017 VA Form 21-2507a Request for Physical Examination, an address different from the communications listed above is provided for the Veteran.  Within the VA Form 21-2507a itself, the AMC provided the Veteran's current address.  Additionally, the AMC notified the Veterans Health Administration (VHA) division processing the request that different addresses were provided by VHA and the Veterans Benefits Administration (VBA).  The AMC directed that the correct address be verified prior to the mailing of VA examination notification letters.

Subsequent to the March 2017 VA Form 21-2507a, no communications regarding scheduling any VA examinations were associated with the claims file, including copies of VA examination notification letters.  Thus, from the evidence of record, the Board cannot ascertain whether any examination notification letters were actually issued-let alone whether they were sent to the Veteran's correct address.

Relatedly, an April 2017 Compensation and Pension Administrative Note indicated that, as a result of the Veteran's failure to appear for the requested VA examinations, a "no show letter" would be issued.  However, a copy of this letter is also not associated with the claims file.

Accordingly, in light of the above, the Board finds that "good cause" has been shown within the context of 38 C.F.R. § 3.655.  As such, the Board will again remand the case so as to permit the rescheduling of the VA examinations requested in the Board's February 2017 remand instructions.  Prior to any scheduling of these examinations, the AOJ must verify that correspondence is sent to the Veteran's correct address. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file any outstanding VA treatment records.

2. Thereafter, schedule a VA examination to determine the nature and etiology of the Veteran's left knee disability, left shoulder disability, low back disability, and shin splints.  The examination should be performed by a physician.  The entire claims file must be reviewed in conjunction with the examination.

The physician is asked to provide a diagnosis for each of the left knee, left shoulder, low back, and shins.  If a particular diagnosis is ruled out, a complete explanation should be provided.

For each diagnosed disability, the physician is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that it was incurred in, or is otherwise related to, the Veteran's active military service.

With regard to the back disability, the physician is asked to specifically consider the effects of both the 1983 back injury and the 1987 motor vehicle accident.  

More generally, the physician should note that the Board had previously requested VA treatment records from the period of 1994 to 2001 because the Veteran credibly testified that he received treatment through VA during this period, to include being provided a knee brace.  Even though these records were ultimately not found, the physician should operate on the assumption that the Veteran did undergo some unspecified treatment for his back, knees, and shins during this period.

A complete rationale must be provided for all opinions expressed.  The rationales must consider all pertinent evidence of record, to include the Veteran's lay statements.  A negative rationale based solely on a lack of treatment in service or on the absence of treatment records for a certain period would be inadequate.  A more cogent explanation is required.

3. Schedule the Veteran for a VA examination to determine the current level of disability in his right knee.  The examination should be performed by a physician.  The entire claims file must be reviewed in conjunction with the examination.

All symptoms and functional affects related to the disability must be recorded.  Range of motion testing must be performed in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left knees.  The physician must indicate whether pain is present on each of these ranges of motion tests.  If the physician is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Additionally, the physician should note whether flare-ups are present and whether they result in additional functional loss, to include a reduction in range of motion.  If so, to the extent possible, the physician should estimate the additional limitation of motion caused by the flare-ups.  Similarly, the physician should note whether additional functional loss is caused by pain, weakness, excess fatigability, or incoordination and, if so, estimate the additional limitation of motion.

The examination report must include a complete rationale for all opinions expressed.  All the pertinent evidence should be considered, to include the Veteran's lay statements.

4. Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




